Title: To Thomas Jefferson from Daniel Baldwin, 11 May 1807
From: Baldwin, Daniel
To: Jefferson, Thomas


                        
                            Honored Sir
                            
                            Patterson May 11th. 1807
                        
                        It has a long time since, in an early period of time become my duty to inform you, as the first Majistrate of
                            America of them doubts which arose in my mind which Col. Burr promised me he would cheerfully mention to you. unknown to
                            me of any controversy between Col. Burr and yourself at that time, my letter of September 7th. 1802 wherein I mentioned
                            particular circumstances which if Col. Burr has not made known to you I am very much surprised, tho I shall stop at that
                            fatal hour which gave the tory and British influence over me, and of consequence the Navy Yard has been almost totally
                            abandoned, and there is at the Navy Yard a number of houses and land belonging to the United States unoccupied. no doubt
                            to me that many of my friends in Congress have made application to your Excellency for that place for me, which appears to
                            go unnoticed. I have cheerfully fought for my Country which I presume you are not a stranger to, from the Walls of Quebec
                            to the last moment. I have no friend to apply to except your Excellency—therefore I apply to your Excellency as the first
                            Majistrate of North america. I have only to add, take good care of that noble man Robert Smith Secretary of the Navy and
                            several others in New York—(Daniel Ludlow stands behind the curtain). I am still willing to serve my Country in any Just
                            cause and would thank his Excellency if any vacancy should offer itself to give me a place among those who like myself
                            have fought and bled for my Country. I am not an office hunter; the office ought to hunt the man and not the man the
                            office, but my peculiar circumstances are such that I would suppose if I could do the same duty as another that I might
                            have the preference. 
                  I Remain Dear Sir with Sentiments of esteem Your most Obt. Servt.
                        
                            Daniel Baldwin
                            
                        
                    